394 F.2d 503
L. S. LEE et al., Appellants,v.CITY OF JESUP, Appellee.
No. 25575.
United States Court of Appeals Fifth Circuit.
May 16, 1968.

Aaron Kravitch, Kravitch & Hendrix, Savannah, Ga., for appellants.
William A. Zorn, Zorn & Royal, Jesup, Ga., for appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
Appellants are residents of an area adjacent to the corporate limits of Jesup, Georgia which was annexed to the city pursuant to an Act of the General Assembly of Georgia. Their attack on the legislation and the annexation failed in the state court. Lee v. City of Jesup, 1966, 222 Ga. 530, 150 S.E.2d 836, cert. den., 386 U.S. 993, 87 S. Ct. 1307, 18 L. Ed. 2d 337.


2
Their complaint in the District Court is without redeeming merit on any ground asserted, federal or state. It was not error to render judgment for the city.


3
Affirmed.